 1   SEYFARTH SHAW LLP
     Lindsay S. Fitch (SBN 238227)
 2   lfitch@seyfarth.com
     400 Capitol Mall, Suite 2350
 3   Sacramento, California 95814-4428
     Telephone:     (916) 448-0159
 4   Facsimile:     (916) 558-4839
 5   SEYFARTH SHAW LLP
     Kiran S. Lopez (SBN 252467)
 6   klopez@seyfarth.com
     560 Mission Street, 31st Floor
 7   San Francisco, California 94105
     Telephone:    (415) 397-2823
 8   Facsimile:    (415) 397-8549
 9   Attorneys for Defendant
     RANDSTAD INHOUSE SERVICES, INC.
10

11
                                       UNITED STATES DISTRICT COURT
12
                                    EASTERN DISTRICT OF CALIFORNIA
13

14
     STEPHEN RUSSELL, an individual                   Case No. 2:19-CV-00274-JAM-KJN
15                                                    (Assigned for All Purposes to the Hon. John A.
                      Plaintiff,                      Mendez)
16
            v.                                        ORDER APPROVING STIPULATION TO
17                                                    EXTEND BY 35 DAYS UPCOMING APRIL
     RANDSTAD US, LLC, a limited-liability            12, 2019 DEADLINE TO FILE JOINT FRCP
18   corporation; RANDSTAD INHOUSE SERVICES,          RULE 26(F) REPORT AND SERVE
     LLC, a limited-liability corporation, and        INITIAL DISCLOSURES
19   DOES 1-50
                                                      San Joaquin County Superior Court
20                    Defendants.                     Case No. STK-CV-UOE-2019-291
21                                                    Complaint Filed: January 8, 2019
                                                      Removal Filed: February 13, 2019
22

23

24   ///

25   ///

26   ///

27   ///

28
         [PROPOSED] ORDER APPROVING STIPULATION TO EXTEND BY 35 DAYS
     UPCOMING APRIL 12, 2019 DEADLINE TO FILE JOINT FRCP RULE 26(F) REPORT AND
                             SERVE INITIAL DISCLOSURES
 1          Having reviewed the Stipulation entered into by and between Plaintiff Stephen Russell
 2   (“Plaintiff”) and Defendant Randstad Inhouse Services, LLC (“Randstad”) (Plaintiff and Randstad are
 3   collectively referred to herein as the “Parties”), by and through their counsel of record, wherein the Parties
 4   have agreed that the April 12, 2019 deadline to submit the Fed. R. Civ. P. 26(f) joint status report to the
 5   Court and the April 12, 2019 deadline to make initial disclosures be extended by thirty-five (35), until
 6   May 17, 2019.
 7          The Parties’ Stipulation is APPROVED.
 8          IT IS SO ORDERED.
 9
     Dated: April 1, 2019                                   /s/ John A. Mendez________
10                                                           John A. Mendez
                                                             U.S. District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
         [PROPOSED] ORDER APPROVING STIPULATION TO EXTEND BY 35 DAYS
     UPCOMING APRIL 12, 2019 DEADLINE TO FILE JOINT FRCP RULE 26(F) REPORT AND
                             SERVE INITIAL DISCLOSURES
